18-2854
     Fuseini v. Barr
                                                                             BIA
                                                                       Zagzoug, IJ
                                                                     A208 120 768
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of November, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            PIERRE N. LEVAL,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   BUHARI FUSEINI,
15            Petitioner,
16
17                     v.                                  18-2854
18                                                         NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Gary J. Yerman, New York, NY.
25
26   FOR RESPONDENT:                   Ethan P. Davis, Acting Assistant
27                                     Attorney General; Andrew N.
28                                     O’Malley, Senior Litigation
29                                     Counsel; Kimberly A. Burdge, Trial
30                                     Attorney, Office of Immigration
 1                                  Litigation, United States
 2                                  Department of Justice, Washington,
 3                                  DC.
 4
 5          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

 6   AND DECREED that this petition for review of a decision of

 7   the Board of Immigration Appeals (“BIA”) is DENIED.

 8          Petitioner Buhari Fuseini, a native and citizen of Ghana,

 9   seeks review of a September 10, 2018, decision of the BIA

10   affirming an August 29, 2017, decision of an Immigration Judge

11   (“IJ”) denying his application for asylum, withholding of

12   removal, and relief under the Convention Against Torture

13   (“CAT”). In re Buhari Fuseini, No. A208 120 768 (B.I.A. Sept.

14   10, 2018), aff’g No. A208 120 768 (Immig. Ct. N.Y. City Aug.

15   29, 2017).      We assume the parties’ familiarity with the

16   underlying facts and procedural history.

17          Under the circumstances of this case, we have reviewed

18   both    the   IJ’s    and   BIA’s   decisions   “for   the   sake   of

19   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
20   524, 528 (2d Cir. 2006).       The applicable standards of review

21   are well established.       See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

22   Gao v. Sessions, 891 F.3d 67, 76–77 (2d Cir. 2018).

23          “Considering the totality of the circumstances, and all

24   relevant factors, a trier of fact may base a credibility

25   determination on the demeanor, candor, or responsiveness of

                                         2
 1   the applicant or witness, the inherent plausibility of the

 2   applicant’s   .   .   .   account,       the   consistency   between   the

 3   applicant’s or witness’s written and oral statements . . . ,

 4   the internal consistency of each such statement, . . . and

 5   any inaccuracies or falsehoods in such statements, without

 6   regard to whether an inconsistency, inaccuracy, or falsehood

 7   goes to the heart of the applicant’s claim, or any other

 8   relevant factor.”     8 U.S.C. § 1158(b)(1)(B)(iii).           “We defer

 9   . . . to an IJ’s credibility determination unless, from the

10   totality of the circumstances, it is plain that no reasonable

11   fact-finder could make such an adverse credibility ruling.”

12   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

13   accord Hong Fei Gao, 891 F.3d at 76.               Substantial evidence

14   supports the agency’s determination that Fuseini was not

15   credible as to his claim that his father and members of his

16   community in Ghana beat him because he is bisexual.

17       The agency reasonably relied on Fuseini’s inconsistent

18   testimony about how he came to possess the copy of his birth

19   certificate that he submitted in support of his application,

20   which bore a March 2016 certification that it was a true copy.

21   Fuseini initially testified that he had this copy when he

22   came to the United States in February 2015.              When asked how

23   he could have possessed a document dated March 2016 in

                                          3
 1   February 2015, he changed his story and stated that a friend

 2   in Ghana mailed it to him.      He claimed to still have the

 3   envelope in which it was mailed but did not have it with him.

 4   He had no other evidence from Ghana to corroborate his

 5   identity, claiming that he lost his passport in Colombia and

 6   that he never obtained a national identity card in Ghana,

 7   even though one was required.

 8         This internal inconsistency in Fuseini’s testimony about

 9   the birth certificate constitutes substantial support for the

10   adverse credibility determination because whether Fuseini is

11   a citizen of Ghana is material to his asylum claim.      See Xian

12   Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir.

13   2006) (holding that a material inconsistency concerning the

14   basis of an applicant’s asylum claim is substantial evidence

15   of adverse credibility); Dhoumo v. BIA, 416 F.3d 172, 174 (2d

16   Cir. 2005) (concluding that an applicant’s “nationality, or

17   lack of nationality, is a threshold question in determining

18   his eligibility for asylum”); see also Siewe v. Gonzales, 480

19 F.3d 160, 170 (2d Cir. 2007) (“[A] single false document or

20   a single instance of false testimony may (if attributable to

21   the   petitioner)   infect   the    balance   of   the   alien’s

22   uncorroborated or unauthenticated evidence.”).

23         The IJ also reasonably relied on Fuseini’s demeanor,

                                     4
 1   noting that he lacked forthrightness in responding to simple

 2   questions and that his testimony was vague and vacillating.

 3   We grant “particular deference” to a demeanor finding because

 4   “the IJ’s ability to observe the witness’s demeanor places

 5   her in the best position to evaluate . . . credibility.”          Jin

 6   Chen v. U.S. Dep’t of Justice, 426 F.3d 104, 113 (2d Cir.

 7   2005). The IJ specified that Fuseini vacillated about whether

 8   he had friends in the United States, he gave “vague accounts

 9   of the difficulties” of securing a new passport, and he did

10   not explain how he traveled through several countries without

11   his passport after he lost it in Colombia.            The record

12   supports these findings.

13        For example, Fuseini initially testified that he had no

14   friends     in the United States,     but he later changed his

15   testimony, stating that he asked his friends about what

16   documents he would need to obtain a new passport.                 When

17   confronted with this inconsistent testimony, he stated that

18   “[t]hey’re not necessarily my friends, but we always talk,

19   just because we’re all from the same country.”            The IJ was

20   not required to accept this explanation.            See Majidi v

21   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

22   do   more    than   offer   a   plausible   explanation     for   his

23   inconsistent statements to secure relief; he must demonstrate

                                       5
 1   that a reasonable fact-finder would be compelled to credit

 2   his testimony.” (internal quotation marks omitted)).                Fuseini

 3   also gave vague answers about how he was able to travel

 4   through several countries without a passport and why he had

 5   not obtained a new passport.

 6        Having   questioned    Fuseini’s    credibility,         the    agency

 7   reasonably    determined   that   he    did   not    rehabilitate       his

 8   credibility    with   reliable    corroborating       evidence.         “An

 9   applicant’s failure to corroborate his or her testimony may

10   bear on credibility, because the absence of corroboration in

11   general makes an applicant unable to rehabilitate testimony

12   that has already been called into question.”             Biao Yang v.

13   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).             Without citing

14   to any legal support, Fuseini argues that he is not required

15   to   corroborate   his   sexual   orientation       because    it    “is   a

16   complicated personal feeling or characteristic that cannot be

17   proved or disproved by physical evidence or other people’s

18   words.”   Although in certain circumstances the agency may not

19   deny relief based on an “otherwise credible” applicant’s

20   failure to provide corroborating evidence, it properly relied

21   on the lack of corroboration here because, as explained above,

22   Fuseini was not “otherwise credible.”          Xiao Ji Chen v. U.S.

23   Dep’t of Justice, 471 F.3d 315, 341 (2d Cir. 2006) (emphasis

                                       6
 1   omitted).    Further, Fuseini had the burden to establish that

 2   his “membership in a particular social group . . . was or

 3   will be at least one central reason for” his persecution.      8

 4   U.S.C. § 1158(b)(1)(B)(i) (placing the burden of proof on the

 5   asylum applicant).

 6       In sum, the inconsistencies, demeanor finding, and lack

 7   of corroboration described above provide substantial evidence

 8   for the agency’s adverse credibility determination.          See

 9   8 U.S.C.     § 1158(b)(1)(B)(iii).    That   determination    is

10   dispositive of asylum, withholding of removal, and CAT relief

11   here because all three claims are based on the same factual

12   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

13   Cir. 2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.    All pending motions and applications are DENIED and

16   stays VACATED.

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe,
19                                 Clerk of Court




                                     7